          Case 20-30038-KLP                 Doc 38-1 Filed 06/22/20              Entered 06/22/20 15:23:06                 Desc
                                            Amendment Cover Sheet                Page 1 of 1
                                             UNITED STATES BANKRUPTCY COURT
                                               EASTERN DISTRICT OF VIRGINIA
                                                      Richmond Division
In re Paul Richard Stewart                                                                                           Case No. 20-30038-KLP
Debtor                                                                                                                            Chapter 13

                                                 AMENDMENT COVER SHEET
Amendments(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
                Involuntary/Voluntary Petition [Specify reason for amendment:                               ]
                Check if applicable: ___ Soc. Sec. No. amended. [If applicable: An original, signed Official Form 121 was
                mailed/hand-delivered to the Clerk’s Office on__________________.*]
                Summary of Your Assets and Liabilities (and Certain Statistical Information - Individuals Only)
                Declaration (Individuals - Form 106Dec) (Non-Individuals - Form 202)
                Schedule A/B – Property
                Schedule C – The Property You Claim as Exempt
      ___       Schedule D – Creditors Who Hold Claims Secured by Property (See LBR 1009-1)
                Schedule E/F Creditors Who Have Unsecured Claims (See LBR 1009-1)
                ($31.00 fee required if adding or deleting pre-petition creditors, changing amounts owed or
                classification of debt.) Check applicable statement(s):
                                             Creditor(s) added          ___ Creditor(s) deleted
                                             Change in amounts owed or classification of debt
                                             No pre-petition creditors added/deleted, or amounts owed or classification of debt
                                             changed. [Docket: Amended Schedules(s) and/or Statement(s), List(s) – NO FEE)
                                   ___       Post-petition creditors added (Schedule of Unpaid Debts)
                REMINDER: Conversion of Chapter 13 to Chapter 7 – only file Schedule of Unpaid Debts.
                Schedule G – Executory Contracts and Unexpired Leases
                Schedule H – Your Codebtors
                Schedule I – Your Income
                Schedule J – Your Expenses

[NOTE: The form "NOTICE TO CREDITOR(S) (RE AMENDMENT)" is still required when adding or deleting creditors.
*Amendment of debtor(s) Social Security Number requires this cover sheet together with a completed Official Form 121 -
Statement of Social Security Number(s) be electronically filed or submitted to the Clerk's Office for 'restricted" entry of the
amended Social Security Number into the case record.]
                  Statement of Financial Affairs
                  Statement of Intention for Individuals Filing Under Chapter 7
                  Chapter 11 List of Equity Security Holders
                  Chapter 11: The List of Creditors Who Have the 20 Largest Unsecured Claims Against You Who Are Not Insiders
                  Attorney’s Disclosure of Compensation
          X       Other: Form 122C-1 & Form 122C-2

                                     NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a) and Local Rule 1009-1, I certify that notice of the filing of the amendment(s)
checked above has been given this date to the United States Trustee, the Trustee in this case, and to any and all entities affected by the
amendment as follows: N/A


Date: 6/22/2020                                                                      /s/ Amanda E. DeBerry
                                                                                     Attorney for Debtor
   Laura Taylor Alridge (VSB #42549)          Lorin D. Hay (VSB #16921)                   Boleman Law Firm, P.C.
   Christopher M. Baker (VSB #78259)          Patrick T. Keith (VSB #48446)               P. O. Box 11588
   Jonathan L. Berry (VSB #92103)             Emily Connor Kennedy (VSB #83889)           Richmond, VA23230-1588
   John R. Bollinger (VSB #46672)             Mark C. Leffler (VSB #40712)                Telephone (804) 358-9900
   Veronica D. Brown-Moseley (VSB #87348)     Kathryne Mary Rose Shaw (VSB #89561)        Counsel for Debtor
   Amanda E. DeBerry (VSB #83805)             Daniel J. Webster(VSB #925 93
   Christopher J. Flynn (VSB #89165)          Jamie L. Winbury (VSB #93856)
   Callyn M. Gibson (VSB #93516)
   Matthew R. Hahne (VSB #68213)
